IN THE SUPREME COURT OF THE STATE OF NEVADA


                       FEDERAL HOUSING FINANCE                                   No. 82666
                       AGENCY, IN ITS CAPACITY AS
                       CONSERVATOR FOR THE FEDERAL
                       NATIONAL MORTGAGE
                       ASSOCIATION,
                       Petitioner,
                                                                                 FILED
                       vs.                                                       OCT 17 2022
                       THE EIGHTH ATDICIAL DISTRICT                                   H A. BROWN
                                                                                     UPREPAZ COURT
                       COURT OF THE STATE OF NEVADA,
                       IN AND FOR THE COUNTY OF                                        CLEW

                       CLARK; AND THE HONORABLE
                       MARK R. DENTON, DISTRICT JUDGE,
                       .Respondents,
                         and
                       WESTLAND LIBERTY VILLAGE, LLC;
                       WESTLAND VILLAGE SQUARE, LLC;
                       AND FEDERAL NATIONAL
                       MORTGAGE ASSOCIATION,
                       Real .Parties in Interest.




                            ORDER DENYING PETITION FOR WRIT OF PROHIBITION

                                  This original petition for a writ of prohibition challenges a
                      district court order granting a preliminary injunction.'


                            1The preliminary injunction was entered by judge Kerry Earley, who
                      has since retired. As set forth in petitioner's April 2, 2021, notice regarding
                      department reassignnient, the case is currently assigned to Judge Mark R.
                      Denton.



 SUPREME COURT
             OF
         NEVADA


(1 )   I ))A 7A


                  0
                                                                                 2_2- 3 ZSo ci
                             The di.strict court issued a preliminary injunction that
                prevented Federal National Mortgage Association (Fannie Mae) and other
                "Enjoined Parties" from foreclosing on, interfering with, or taking other
                specified actions against Westland Liberty Village, LLC, and Westland
                Village Square, LLC.      Federal Housing Finance Agency (FHFA), in its
                capacity as conservator for Fannie Mae, sought to intervene.

                             Prior to the district court permitting FHFA's intervention in the
                underlying matter, FHFA filed the instant writ petition requesting th at this
                court dissolve the preliminary injunction. FHFA argues that the district
                court exceeded its jurisdiction under federal law, specifically 12 U.S.C.
                § 461.7(f), and unlawfully restrained FHFA's ability to carry out its duties
                as conservator of Fannie Mae. FHFA additionally argues that the district
                court exceeded its jurisdiction under Nevada law by purporting to bind
                parties that were not before the court and by issuing a.n impermissibly
                vague order.
                            This court recently reversed the underlying preliminary
                injunction in Federal National Mortgage Association v. Westland Liberty
                Village, LLC, 138 Nev., Adv. Op. 57,          P.3d     (2022). Given that the
                preliminary injunction was reversed, we need not reach the issues raised in
                this writ petition. See Degraw v. Eighth Judicial Dist. Court, 134 Nev. 330,
                332, 41.9 P.3d 136, 1.39 (201.8) (explaining that this court's duty is to resolve
                justiciabl.e controversies and that we generally may not give opinions on
                writ petitions that are moot).




SUPREME COURT
          OF
      NEVADA
                                                       2
tUi I 'M 7A
                                    Therefore, we decline to exercise our discretion to consider the
                       extraordinary relief requested and
                                    ORDER the petition DENIED.2




                                                Parraguirre


                                                  , J.                  Al4G4..3?
                       Hardesty                                   Stiglich



                       Cadish




                       cc:   Hon. Mark R. Denton, District Judge
                             Fennemore Craig P.C./Reno
                             Arnold & Porter Kaye Scholer LLP/Washington DC
                             Snell & Wilmer, LLP/Las Vegas
                             Cooper & Kirk PLLC/Washington DC
                             Campbell & Williams
                             Law Offices of John Benedict
                             John W. Hofsaess
                             Holland & Hart LLP/Las Vegas
                             Snell & Wilmer, LLP/Reno
                             Eighth District Court Clerk




                             2The  Honorable Abbi Silver having retired, this matter was decided
                       by a six-justice court.
SUPREME COURT
        OF
     NEVADA
                                                              3
(0) I947A    mtlig(Q


                                                                             •-1'1:   •,.
                                                                                            „:„